Citation Nr: 0638263	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-13 167	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as the veteran's child for 
Dependence and Indemnity Compensation (DIC) purposes.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from December 1941 until his death in May 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appellant failed, without apparent cause, to appear for a 
scheduled hearing in October 2006.  Therefore, her request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The appellant is shown to have been born in April 1939 
and she is not a child for VA compensation purposes.


CONCLUSION OF LAW

The appellant is not a child for VA compensation purposes and 
she is not eligible for DIC benefits.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The United 
States Court of Appeals for Veterans Claims has held that 
where the law is dispositive and where there is no reasonable 
possibility that any assistance would aid in substantiating a 
claim on appeal the VCAA is not for application.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-232 (2000) (holding that the VCAA was 
inapplicable to a matter of pure statutory interpretation).  
The Board finds the issue on appeal is a matter of pure 
statutory interpretation and to move forward with the claim 
would not cause any prejudice to the appellant.  

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death.  38 U.S.C.A. § 101(14) (West 2002); 
38 C.F.R. § 3.5 (2006).  

VA law also provides that the term child of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2006).

In this case, the facts are not in dispute and the record 
shows the appellant was recognized by VA in a June 1953 
decision as the veteran's daughter.  The veteran is shown to 
have died during active service.  Records also show, however, 
that the appellant was born in April 1939 and that she was 
married in March 1954.  The appellant does not assert and the 
evidence does not indicate she became permanently incapable 
of self-support before reaching the age of 18.  

As the appellant is shown to have been born in April 1939, 
the Board finds she is not a child for VA compensation 
purposes.  Therefore, basic eligibility for DIC benefits as 
the veteran's child is not warranted.  The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the veteran's child for DIC 
purposes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


